DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 08, 2021 has been entered. Claims 1-78 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 2012/0078071 A1) (hereinafter – Bohm).

Regarding claim 20, Bohm discloses An analyte sensor system comprising (Abstract and entire document):
an implantable analyte sensor (Para. [0116] and FIG. 2C, element 10);
a sensor mounting unit, the implantable analyte sensor coupled to the sensor mounting unit (Para. [0143] and FIG. 2B, element 240); and
an adhesive pad coupled to the sensor mounting unit to adhere the sensor mounting unit to a skin surface of a host (Para. [0146] and FIG. 2B, element 250); and
a first heating element and positioned to provide heat to the skin surface of the host when the implantable analyte sensor is inserted (Para. [0273], “a heating element can also be included in sensor system 8.”).
Bohm does not explicitly disclose the first heating element included in the adhesive pad
However, Bohm discloses, (Para. [0143] and para. [0273], “In one embodiment, the heating element comprises an electrical element that emits heat based on current flowing through the element, such as a known coiled wire heating element. Alternatively, heat can be applied to the sensor site using ultrasound emitted by a transducer included in sensor system 8.”). There are limited places where the heating element could be placed and a person having ordinary skill in the art would be motivated to find the best and most convenient places. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Bohm to include the heating element in the adhesive pad in order to improve perfusion of blood (Para. [0273], “In general, heating element can be used to elevate the temperature in proximity to sensor 10 to improve perfusion of blood and/or other subcutaneous fluid to sensor 10.”) and there are limited places where the heating element could be placed.
Regarding claim 22, Bohm discloses The analyte sensor system of claim 20, Bohm further discloses further comprising sensor electronics hardware, wherein the sensor electronics hardware is configured to provide power to the first heating element (Para. [0143] and para. [0273], “In one embodiment, the heating element comprises an electrical element that emits heat based on current .
Regarding claim 23, Bohm discloses The analyte sensor system of claim 22, Bohm further discloses wherein the sensor electronics hardware is configured to perform operations comprising: detecting that the implantable analyte sensor has been inserted into a host (Para. [0143]);
 beginning to provide power to the first heating element (Para. [0273]); and
after a first time period, ceasing to provide power to the first heating element (when power is cut off no power is provided to the heating element).
Regarding claim 24, Bohm discloses The analyte sensor system of claim 20, Bohm further discloses further comprising a sensor electronics unit installable to the sensor mounting unit, wherein the sensor electronics unit is configured to begin providing power to the first heating element after being installed to the sensor mounting unit (Para. [0143] and para. [0273], heating element is controlled by the sensor system).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 2012/0078071 A1) (hereinafter – Bohm) in view of Burkett et al. (US 5918590) (hereinafter – Burkett).

Regarding claim 21, Bohm discloses The analyte sensor system of claim 20, Bohm fails to disclose wherein the heating element comprises at least a first reactant that reacts in the presence of air to generate heat.
However, in the same field of endeavor, Burkett teaches wherein the heating element comprises at least a first reactant that reacts in the presence of air to generate heat (Col. 3 lines 1 – 17, “The oxygen sources used for the purpose of this invention include air and artificially made oxygen of various purity.”).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 2012/0078071 A1) (hereinafter – Bohm) in view of Lee (US 2016/0058380 A1) (hereinafter – Lee).

Regarding claim 25, Bohm discloses The analyte sensor of claim 20, Bohm fails to disclose wherein the adhesive pad comprises a permeability-enhancing substance.
However, in the same field of endeavor, Lee teaches wherein the adhesive pad comprises a permeability-enhancing substance (Para. [0141] – [0142] and para. [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Bohm to include a permeability-enhancing substance as taught by Lee in order to easily remove the adhesive pad from the host’s skin (Para. [0141]).

Response to Arguments
Applicant's arguments filed December 08, 2021 have been fully considered but they are not persuasive. The heating element of Bohm could be placed in a very finite number of places. It would have been obvious to a person having ordinary skill in the art to place the heating element in one of the few components of the system. Bohm discloses, para. [0273], “In one embodiment, the heating element comprises an electrical element that emits heat based on current flowing through the element, such as a known coiled wire heating element. Alternatively, heat can be applied to the sensor site using . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791